            Case 5:18-cr-00258-EJD Document 1028-2 Filed 09/17/21 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com
 4 Attorney for Defendant ELIZABETH A. HOLMES
 5
 6                               UNITED STATES DISTRICT COURT

 7                             NORTHERN DISTRICT OF CALIFORNIA

 8                                       SAN JOSE DIVISION

 9
     UNITED STATES OF AMERICA,                  )   Case No. CR-18-00258-EJD
10                                              )
            Plaintiff,                          )   [PROPOSED] ORDER GRANTING MS.
11                                              )   HOLMES' MOTION TO COMPEL
       v.                                       )   COMPLIANCE WITH SUBPOENA DUCES
12                                              )   TECUM TO ROGER PARLOFF
     ELIZABETH HOLMES and                       )
13   RAMESH “SUNNY” BALWANI,                    )
                                                )
14          Defendants.                         )
                                                )   Hon. Nathanael Cousins
15                                              )
                                                )
16                                              )

17
18
19
20

21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING MS. HOLMES' MOTION TO COMPEL
     CR-18-00258 EJD
30
           Case 5:18-cr-00258-EJD Document 1028-2 Filed 09/17/21 Page 2 of 2




 1         This Cause having come before the Court upon Defendant Elizabeth A. Holmes' Motion to

 2 Compel Compliance with Subpoena Duces Tecum to Roger Parloff. After due consideration:
 3         IT IS HEREBY ORDERED that Ms. Holmes' motion to compel is GRANTED.

 4         IT IS FURTHER ORDERED that Mr. Parloff shall produce the documents listed in the

 5 attachment to the subpoena duces tecum.
 6
 7         IT IS SO ORDERED.

 8
 9 Dated: October ___, 2021
10
11                                                                 Hon. Nathanael Cousins
                                                                   United States Magistrate Judge
12

13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING MS. HOLMES' MOTION TO COMPEL
     CR-18-00258 EJD
                                      1
30
